Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 1 of 20




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                        CASE NO. 19-22754-CIV-COOKE/GOODMAN

   JERALD KATZOFF,

           Plaintiff,

   v.

   NCL BAHAMAS, LTD.,

         Defendant.
   ________________________/

        REPORT AND RECOMMENDATIONS ON MOTION TO STRIKE/DAUBERT
        MOTION TO EXCLUDE PLAINTIFF’S EXPERT WITNESS, EDWARD WANKEL

           Jerald Katzoff alleges that he was injured while dancing in a lounge aboard the

   Norwegian Sky cruise ship because he tripped on a sound monitor on the dance floor. In

   this lawsuit against NCL (BAHAMAS) LTD, Katzoff retained Edward Wankel as an

   expert witness on issues relating to the placement of the sound monitor, sometimes called

   the stage monitor. By way of summary, Wankel, who has a bachelor’s degree in Business

   Administration and a master’s degree in Public Administration, opined that NCL was

   negligent in myriad ways. NCL filed a Daubert motion to exclude Wankel’s expert opinion

   testimony. [ECF No. 97]. Katzoff filed an opposition response, and NCL filed a reply [ECF

   Nos. 102; 105]. United States District Judge Marcia G. Cooke referred the Daubert motion

   to the Undersigned. [ECF No. 98].
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 2 of 20




           For the reasons discussed below, the Undersigned respectfully recommends that

   Judge Cooke grant the motion. Wankel’s proposed opinions have several problems,

   ranging from concerns about his qualifications to the absence of reliable methodology. At

   bottom, though, Wankel’s opinions would not be helpful to a jury. His core opinion --

   that NCL negligently placed a stage monitor on the dance floor where passengers were

   dancing, rather than on the stage -- concerns a lay matter that the jury can easily

   understand and decide without Wankel’s opinion. His other opinions either contain too

   little analysis, are outside of his area of expertise, and/or are impermissibly conclusory.

   Plaintiff never addressed those challenges in his opposition response. The Undersigned

   will provide a more comprehensive discussion of the facts and legal principles and then

   analyze the Daubert challenge.

      I.        Factual Background

           Wankel’s Report contains both “opinions” and “conclusions.” Rather than

   paraphrase the opinions and conclusions, I will quote them here verbatim:

                a. Opinions

           1.     Based on a reasonable degree of professional certainty, the Defendant did

   not exercise due care in the set up of their stage for Mr. Katzoff and other passengers

   onboard the Norwegian Cruise Line Vessel SKY, on August 16, 2018 in a safe manner, by

   creating a tripping hazard for passengers dancing in the Outrigger lounge. The careless




                                               2
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 3 of 20




   placement of the monitor caused the Plaintiff to trip and fall over a stage monitor that

   was placed in a careless and dangerous manner. (See CCTV Video of Accident).

         2.      The Defendant did not follow their own policies and procedures as stated

   in the Defendants SMART Training Campaign. As stated therein, the Defendant

   acknowledges that inadequate lighting and other contributors such as the environment

   cause or contribute to trip and falls. NCL acknowledges that trip and falls are preventable

   by following a risk-based approach and “identifying high risk areas.” Hazards and

   obstructions should be clearly marked according to their policy.

         3.      It is my further opinion, based on a reasonable degree of professional

   certainty, that Defendant should have known that inadequate and improper set up

   procedures and safety inspections by under qualified staff, on the vessel SKY, over a long

   period of time, contributed to creating a dangerous condition for passengers at large. It

   should have been anticipated that the guest population on a large ship, who rely on the

   vessel’s staff for their safety, will include a variety of people from all age brackets and

   physical and mental conditions. The fact that the ships technical personnel who were

   responsible for the maintenance, set up of equipment and the safety of the dancing space,

   should have known that improper placement of stage monitors on the dance floor, rather

   than on the stage where it belongs, created an unreasonable and avoidable danger to

   passengers.

         3.      The Defendants failed to follow standards and guidelines from audio visual


                                               3
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 4 of 20




   professionals, manufacturers of stage monitors and the performers themselves, as

   testified to by Alexandra Jaime (performer) under contract with the Defendant, that stage

   monitors should be placed on the stage. (See Attachments # 3,4 and 5). 1

           4.    Defendant failed to have as crew qualified stage technicians trained to

   competently set up a stage at the Outrigger Lounge. The Outrigger Lounge was unsafe

   for the Plaintiff and other NCL passengers on August 16, 2018.

           5.    There were reasonable alternatives for available practical passenger safety

   and due care at the time and place alleged in the complaint. They include:

       •   The Defendants ship employees could have set the stage monitor on a raised stand.

       •   The Defendant could have placed the stage monitor off the side of the dance floor
           to make it visible to passengers.

       •   The Defendants could have warned Plaintiff and other passengers about the
           speaker placement danger.

       •   The Defendant could have eliminated the use of a stage monitor which was not
           necessary for a small venue.


       •   The Defendant could [have] used smaller monitors which many performers prefer
           to eliminat[e] the stage monitor. See attached manufacturers recommendation. (See
           Attachment # 3).

       •   As observed on the video, the dance floor area was dark and the passengers[‘]
           visibility was limited by the spot lights, strobes, and colored lights flashing.
           Objects on the dance floor would have been more conspicuous by simplifying the
           lighting.




   1
           Wankel’s report contains two opinions designated as numbered paragraph 3.
                                               4
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 5 of 20




      •   The lighting conditions on the CCTV video is a misleading representation of the
          visual appearance to passengers on the dance floor. This video was taken between
          10:30 PM and 11 PM on August 16, 2018. The stage monitor was black. In my
          opinion the Defendant should have enhanced the lighting to improve safety of
          passengers using this busy traffic area and dance floor.

      •   The Defendants knew or should have known that most people are drinking
          alcoholic beverages at social dancing venues especially with a bar right in back of
          the stage. While drinking alcohol it more difficult for passengers to see obstacles
          on and around the dance floor. As testified to by defendant representatives in their
          deposition most of the previous accidents where guests tripped over speakers,
          their breathalyzers test showed high levels of alcohol by those patrons. So again,
          in my opinion they knew this was commonplace and did nothing to reduce the
          potential risk of accidents in the Outrigger Lounge. The Plaintiff was not
          intoxicated at the time and place. (See review of Documents Deposition of Brett
          Berman) Page # 6.

      •   There are other options for the placement of stage monitors or none at all in my
          opinion. The music is also distracting, there were no staff to monitor guests, and
          The Defendant knew about prior tripping accidents over speakers. And Defendant
          knew its passenger population was at higher risk for falls compared to general
          populations. This in my opinion was a recipe for accidents to happen as Defendant
          states, “Older adults, expected and encouraged to drink a lot, have less agility,
          poorer eyesight and hearing among other naturally occurring health issues due to
          age,” in my opinion.

   [ECF No. 97-2, pp. 10-12].

             b. Conclusions

          Based on my investigation and evaluation of the circumstances involved in this

   case, it is my professional opinion that the Defendant did not exercise reasonable and due

   care in providing a safe environment at the Outrigger Lounge stage and dance floor on

   the NCL, SKY vessel on August 16, 2018. In evaluating the subject defendants conduct

   with regard to proper stage set up procedures and proper safety inspections, and lighting


                                               5
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 6 of 20




   to protect the Plaintiff Jerald Katzoff, I can state, based on the information available at

   this time with a reasonable degree of of [stet] professional certainty, that the

   Defendants failed in its duty to exercise reasonable care to protect the Plaintiff along with

   other guest[s] and dancers on August 16, 2018.

          Specifically, the Defendant provided improper stage setup and safety

   inspections, which failed to conform to an accepted standards [stet] of care, inattentive

   supervision for the claimant and lack of foresight, resulting in insufficient safety and

   failure to protect the plaintiff against a known risk of injury. The Defendants [stet] were

   obligated to anticipate the potential dangers posed by the inappropriate placement of

   an obstacle (stage monitor), insufficient lighting and for not taking any and all safety

   precautions necessary to ensure the safety and wellbeing of the Plaintiff and all other

   guests on August 16, 2018. Indeed it appears the sound quality and the performers safety

   were a priority over cruise passenger safety.

          Furthermore, in my opinion the Defendant, first allowed the continuous

   placement of an obstacle on the dance floor knowing that former guests have tripped

   over speakers in and around on similar dance floors and rooms on ships but did not

   warn their guests either by appropriate signage, verbal warning from entertainers or by

   other warnings such as cones around the corners of the stage monitor, raising stage

   monitor[s] making them more visible which left a safety hazard by not doing so.

   Ultimately, this led to the Plaintiffs [stet] fall on August 16, 2018. [ECF No. 97-2, p. 13].


                                                 6
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 7 of 20




              c. Wankel’s Academic and Experience-Based Background and Purported
                 Expertise

          Wankel has a bachelor’s degree in Business Administration and a master’s degree

   in Public Administration. He has more than thirty-five years of experience in recreation

   and education planning, administration, maintenance park and playground safety. He

   served as the Commissioner of the Town of Islip Department of Parks, Recreation and

   Cultural Affairs, for twelve years, as well as the Deputy Supervisor of the Town of Islip.

   In addition, he was the Commissioner of Parks, Recreation and Conservation for Suffolk

   County, NY for more than three years.

          Wankel was appointed by the Pataki Administration as the Deputy Commissioner

   of Parks, Recreation and Historic Preservation for the State of New York in 1995 and

   served until December of 1998. In that capacity, he oversaw the Long Island and New

   York City Regions. Mr. Wankel served as Vice President of the Suffolk County Police

   Athletic League, as well as the Treasurer of The New York State Recreation and Parks

   Society.

          On the other hand, he is not an engineer, biomechanical engineer, medical

   professional, accident reconstructionist, or a human factors expert. Wankel also does not

   hold any degrees or licenses in lighting, nor does he have any formal training in forensic

   video analysis. He is also not an architect, nor does he hold any degrees in hospitality.

          Wankel has never been employed with a cruise line, has never designed a cruise

   ship, or a lounge or music venue on a cruise ship, nor has he designed a dance floor on a
                                                7
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 8 of 20




   cruise ship. He has no professional experience with cruise ship dance spaces. Wankel also

   is not a professional musician and has never personally used a monitor. He also has no

   experience designing or selling sound equipment, including monitors. Wankel is also not

   a toxicologist.

          Wankel’s CV does not mention any experience in setting up equipment for live

   musical performances, and he has never published anything regarding setting up audio

   equipment for live musical performances.2 He has also never been employed as a lounge

   technician. Wankel has also never testified in any other matter involving the set-up of

   audio equipment for live musical performances.

          In fact, an ALM Experts’ website, which NCL attached as an exhibit to its motion,

   represents Wankel’s primary area of expertise to be “golf courses.” [ECF No. 97-5, p. 1].

          Wankel’s ALM page represents that he is an expert with many areas of expertise:

   Accident Investigation & Failure, Analysis; Athletic Accidents; Athletic Facilities;

   Camping; Campsites; Falls, Fitness; Golf; Golf Carts; Golf Course Maintenance; Golf

   Courses; Health Club Facilities; Parks & Playgrounds; Parks and Recreation; Parks &

   Recreation Accidents; Parks & Recreation Facilities; Parks & Recreation Management and

   Parks and Recreation Safety.




   2
         His expert report says he “assist[ed] with the setup of stages for over 150 outdoor
   concert performances, for both spectators and dancers, over a period of fifteen years.”
   [ECF No. 97-2, p. 10 (emphasis added)].
                                               8
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 9 of 20




          Wankel’s CV also makes no mention of experience with cruise ships or other

   maritime vessels.

          In his three-page opposition [ECF No. 102] to the 16-page Daubert motion,

   Katzoff’s primary argument is that Wankel’s “deposition testimony regarding his

   extensive experience both supervising and participating in sound equipment setup for

   live concerts” is sufficient to give him the requisite expertise to offer expert opinions

   about the stage/sound monitor’s placement. [ECF No. 102, p. 2]. He did not address the

   issue of whether Wankel’s opinions would help the jury.

          Relying on Wankel’s experience as a parks and recreation supervisor, Katzoff

   contends that Wankel “supervised approximately 150 parks” and notes that his duties

   “included supervising setup and management for approximately 12 to 13 outdoor

   concerts a year,” which total approximately 150 concerts over the 15-year period. Id.

   Katzoff’s opposition memorandum further notes that “while initially he would merely

   assist in equipment setup as directed by others,” he learned “after ‘the first couple of

   years . . . how to do it myself,’” including “where equipment should go.” Id. (citing ECF

   No. 97-4 at 33:1-3; 33:16-22; 35:19-36:7).

          Katzoff conceded that Wankel “is not a professional sound technician,” but points

   out that he “did consult sources from the music sound industry in formulating his

   opinions.” Id. at p. 3. He also argued that these sources merely confirmed his own

   opinions derived from his experience. Katzoff emphasized that Wankel’s opinions about


                                                9
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 10 of 20




    the proper placement of sound equipment “in concert venues” are “derived principally

    from his fifteen years of experience supervising and participating in sound equipment

    for approximately 150 concerts.” Id.

           Katzoff’s memorandum did not discuss Wankel’s experience with indoor music

    venues, where people are dancing on a dance floor, nor did it discuss the placement of

    sound equipment for a band playing in a lounge aboard a cruise ship.

           As noted in NCL’s reply, though, Katzoff’s memorandum discussed only

    Wankel’s alleged experience in sound equipment setup; it did not seek to justify any of

    the other opinions in his report, such as the qualifications and training of NCL’s

    employees, whether they followed guidelines, the adequacy of the lighting, that the

    music distracted Plaintiff, and the frequency with which passengers drink alcohol on

    cruise ships.

           During his deposition, Wankel summarized his experience in setting up outdoor

    concerts at county parks:

           Back in the ‘70s we started a concert program. I assisted. I was at every
           single one of those events, and I would help assist the – performers put their
           equipment up. I learned over the first couple of years pretty much, you
           know, where equipment should go, and I helped with that. I wasn’t – I
           wasn’t – I wasn’t the – the technician.

           I didn’t know a lot more than the technicians on your cruise ship, but I
           helped and over the years. I learned. And that’s how I learned. But my
           experience is in park safety. I am not a technician that sets up stages. I
           never – I didn’t do that for a living. I helped – (emphasis added).

    [ECF No. 97-4, pp. 35-36 (emphasis added)].
                                                10
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 11 of 20




                d. Other Factors

             Wankel did not inspect the lounge, the stage, the dance floor, the stage monitor,

    or any other equipment. He did not take any measurements of these things and did not

    know their dimensions. Wankel did watch the CCTV video footage of the incident,

    which, NCL points out, “is something any lay person can do.” [ECF No. 105, p. 4]. But

    Wankel does not know how far the stage was from the CCTV camera, and he has not

    done any forensic examination of the video.

       II.      Applicable Legal Principles

             The district court has “broad discretion in determining whether to admit or

    exclude expert testimony, and its decision will be disturbed on appeal only if it is

    manifestly erroneous.” Evans v. Mathis Funeral Home, 996 F.2d 266, 268 (11th Cir. 1993).

    Federal Rule of Evidence 702 governs the admission of expert testimony, as explained

    and refined by the United States Supreme Court in Daubert v. Merrell Dow Pharms., Inc.,

    509 U.S. 579, 582 (1993) and Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1999). Under

    this framework, district courts are charged with a gatekeeping function “to ensure that

    speculative, unreliable expert testimony does not reach the jury.” McCorvey v. Baxter

    Healthcare Corp., 298 F.3d 1253, 1256 (11th Cir. 2002).

             Rule 702 provides that:

             A witness who is qualified as an expert by knowledge, skill, experience,
             training, or education may testify in the form of an opinion or otherwise if:



                                                  11
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 12 of 20




           (a) the expert’s scientific, technical, or other specialized knowledge will
               help the trier of fact to understand the evidence or to determine a fact in
               issue;

           (b) the testimony is based on sufficient facts or data;

           (c) the testimony is the product of reliable principles and methods; and

           (d) the expert has reliably applied the principles and methods to the facts
           of the case.

    Fed. R. Evid. 702.

           To fulfill its obligation under Daubert, a trial court engages in a three-part inquiry:

    (1) whether the expert is qualified to testify competently; (2) whether the methodology

    used to reach the conclusions is sufficiently reliable; and (3) whether the testimony assists

    the trier of fact to understand the evidence or to determine a fact at issue. Rink v.

    Cheminova, Inc., 400 F.3d 1286, 1291-92 (11th Cir. 2005).

           As an overarching principle, the district court must “ensure that speculative,

    unreliable expert testimony does not reach the jury.” McCorvey, 298 F.3d at 1256. “In order

    to be admissible, an expert’s testimony must be based on ‘more than subjective belief or

    unsupported speculation.’” Haggerty v. Upjohn Co., 950 F. Supp. 1160, 1167 (S.D. Fla. 1996)

    (quoting Daubert, 509 U.S. at 590). There should be “[s]cientific method; good grounds

    and appropriate validation.” U.S. v. Masferrer, 367 F. Supp. 2d 1365, 1371 (S.D. Fla. 2005).

           Reliability of the methodology requires “an exacting analysis of the proffered

    expert’s methodology.” McCorvey, 298 F.3d at 1257. That analysis takes into consideration

    a number of factors, including: (1) whether the expert’s methodology can be, and has
                                                 12
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 13 of 20




    been, tested; (2) whether the expert’s scientific technique has been subjected to peer

    review and publication; (3) whether the method employed has a known rate of error; and

    (4) whether the technique is generally accepted in the scientific community. Rink, 400 F.3d

    at 1292; see also Quiet Tech. DC–8, Inc. v. Hurel–Dubois UK Ltd., 326 F.3d 1333, 1341 (11th

    Cir. 2003).

           These reliability factors, however, are non-exhaustive. Kumho Tire, 526 U.S. at 150;

    Rink, 400 F.3d at 1292. Thus, “[i]n evaluating the reliability of an expert’s method . . . a

    district court may properly consider whether the expert’s methodology has been

    contrived to reach a particular result.” Rink, 400 F.3d at 1293 n.7. The burden of

    establishing the reliability of an expert’s opinions rests on the proponent of that expert’s

    testimony. U.S. v. Frazier, 387 F.3d 1244, 1244 (11th Cir. 2004). The party proffering the

    expert also has the burden of “laying the proper foundation for the admission of the

    expert testimony . . . and admissibility must be shown by a preponderance of the

    evidence.” Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir. 1999).

           “It is not the role of the district court to make ultimate conclusions as to the

    persuasiveness of the proffered evidence.” Quiet Tech. DC–8, Inc., 326 F.3d at 1341. Thus,

    the district court cannot exclude an expert because it believes the expert lacks personal

    credibility. Rink, 400 F.3d at 1293 n.7. To the contrary, “vigorous cross-examination,

    presentation of contrary evidence, and careful instruction on the burden of proof are the




                                                13
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 14 of 20




    traditional and appropriate means of attacking shaky but admissible evidence.” Quiet

    Tech. DC–8, Inc., 326 F.3d at 1341 (quoting Daubert, 509 U.S. at 596).

           A less-than-perfect expert opinion may still be admitted, even if it contains gaps.

    See In re Trasylol Prods. Liab. Litig., No. 08–MD–01928, 2010 WL 1489793, at *6 (S.D. Fla.

    Feb. 24, 2010) (“Only if the expert’s opinion is so fundamentally unsupported that it can

    offer no assistance to the jury must such testimony be excluded.”).

           Furthermore, courts “must be careful not to conflate questions of admissibility of

    expert testimony with the weight appropriately to be accorded to such testimony by the

    fact finder.” Id. at *7 (quoting Quiet Tech, 326 F.3d at 1341).

           On the other hand, courts do not hesitate to exclude purported expert testimony

    which does not pass muster. See Allison v. McGhan Medical Corp., 184 F.3d 1300 (11th Cir.

    1999) (affirming summary judgment in favor of silicone breast implant manufacturers

    and upholding district court’s exclusion of proffered expert’s causation testimony under

    Daubert); Rink, 400 F.3d 1286 (affirming exclusion of expert testimony in products liability

    and toxic trespass claims against pesticide manufacturer and therefore affirming

    summary judgment for defendant); United States v. Frazier, 387 F.3d 1244 (11th Cir. 2004)

    (finding trial court in criminal case did not abuse its discretion in excluding proffered

    expert testimony from forensic investigator); Hendrix v. Evenflo Co., Inc., 609 F.3d 1183

    (11th Cir. 2010) (affirming defense summary judgment for infant car seat manufacturer

    in products liability lawsuit involving child who sustained traumatic brain injuries and


                                                  14
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 15 of 20




    upholding trial court ruling which excluded expert testimony because the experts were

    not sufficiently reliable).

       III.      Analysis

              “[W]here an expert relies mainly on experience as the basis for an opinion, “the

    witness must explain [1] how that experience leads to the conclusion reached, [2] why that

    experience is a sufficient basis for the opinion, and [3] how that experience is reliably

    applied to the facts.” Payne v. C.R. Bard, Inc., 606 F. App’x 940, 942-943 (11th Cir. 2015)

    (emphasis added).

              The Undersigned is not convinced that Wankel has the necessary qualifications to

    provide expert opinion testimony about the monitor placement or the placement of

    warning signs on the dance floor. The mere fact that Wankel was a parks commissioner

    or assisted others in placing speakers at large outdoor concerts does not necessarily

    equate to having the appropriate qualifications to provide the opinions he seeks to testify

    about at trial.

              But even if Wankel has sufficient qualifications (which is still very much in doubt),

    his primary opinion concerns a basic matter which is not beyond the understanding of a

    lay person: whether NCL acted unreasonably in having its employees place the stage

    monitor on the dance floor, in front of the stage. Given this reality, his opinion would not

    be of help to the jury.




                                                   15
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 16 of 20




           “[E]xpert testimony is not helpful if it simply addresses ‘lay matters which the jury

    is capable of understanding and deciding without the expert’s help.’” Faulkner v. Arista

    Records LLC, 46 F. Supp. 3d 365, 375 (S.D.N.Y. 2014) (quoting United States v. Mulder, 273

    F.3d 91, 101 (2d Cir. 2001)); see also In re Fosamax Prods. Liab. Litig., 645 F. Supp. 2d 164,

    173 (S.D.N.Y. 2009).

           Helpful expert testimony is admissible because it illuminates matters beyond the

    understanding of the average lay person. Frazier, 387 F.3d at 1262 (11th Cir. 2004). Expert

    testimony that “offers nothing more than what lawyers for the parties can argue in

    closing arguments” generally will not assist the trier of fact and will be excluded. Id. at

    1262–63.

           The instant lawsuit is not the first federal lawsuit in which Wankel’s proposed

    expert opinions were challenged as being unhelpful. See McHugh v. United States, No. 18-

    cv-788, 2019 WL 2763845 (S.D.N.Y. July 2, 2019) (excluding Wankel’s proposed expert

    testimony about allegedly faulty bearings in roller skates rented at a Government-

    operated park as not helpful and noting that the jury would be fully capable of

    performing the simple analysis he performed).

           Although Wankel performed a test (which did not replicate the relevant

    conditions) and also took the skates apart in McHugh, he did not perform any test or do

    an inspection here. Instead, he merely, in effect, proclaimed that the placement of the

    stage monitor on the dance floor (in a location not on the stage) was risky and


                                                 16
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 17 of 20




    unreasonable. But any juror is capable of reaching that basic conclusion, which means his

    proffered opinion improperly usurps the factfinder’s role. See id. at *4; Crawford v. Franklin

    Credit Mgmt. Corp., No. 08-CV-6293, 2015 WL 13703301, at *6 (S.D.N.Y. Jan. 22, 2015)

    (explaining that jury is fully capable of performing “the same simple mathematical

    calculation that Smith performs in his report”); see also In re Rezulin Prod. Liab. Litig., 309

    F. Supp. 2d 531, 551 (S.D.N.Y. 2004) (excluding expert testimony where it consisted of a

    “narrative of the case which a juror is equally capable of constructing”).

           Courts in our circuit readily exclude proposed expert testimony when it is not

    helpful to the jury. See generally Umana-Fowler v. NCL (BAHAMAS) Ltd., 49 F. Supp. 3d

    1120, 1123 (S.D. Fla. 2014) (excluding opinions of crowd control expert as not helpful after

    noting that “this case is [simply] about an accident where one passenger bumped into

    another”); Lopez v. Allstate Fire and Casualty Ins. Co., No. 14-20654, 2015 WL 5584898, at *6

    (S.D. Fla. Sept. 23, 2015) (excluding as not helpful opinion of attorney experienced in

    casualty and insurance law in third-party insurance bad faith action because his opinion

    “relate[s] to issues of fact that the jury is capable of determining without the assistance of

    an expert” and because his opinions “offer nothing more than what lawyers for the

    parties can argue in closing arguments”); O’Malley v. Royal Caribbean Cruises, Ltd., No. 17-

    cv-21225, 2018 WL 2970728 (S.D. Fla. Jun. 13, 2018) (excluding purported expert

    testimony of chief officer aboard passenger ships in personal injury lawsuit against cruise

    ship by a passenger); Easterwood v. Carnival Corp., No. 19-cv-22932, 2020 WL 6880369 (S.D.


                                                  17
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 18 of 20




    Fla. Nov. 23, 2020) (granting defense motion to strike Plaintiff’s expert witness opinions

    as unhelpful in a bench trial).

           The average juror does not need an expert witness to provide opinions on whether

    it is negligent to place a stage monitor speaker on a dance floor in front of the stage, where

    cruise ship passengers are dancing. Thus, I find that Wankel’s proposed expert testimony

    about the placement of the stage monitor speaker should be excluded.

           In its motion, NCL raised the following arguments about Wankel’s other opinions:

    (1)Wankel’s opinions concerning insufficient lighting are inadmissible; (2) Wankel’s

    opinions regarding the training and skills of Norwegian’s crewmembers, the adequacy

    of their personnel files, and that they should have performed a walkthrough inspection

    are inadmissible; (3) Wankel’s opinions that Norwegian should have known that most

    people drink alcoholic beverages are inadmissible; (4) Wankel’s opinion that the music

    distracted Plaintiff is inadmissible; (5) Wankel’s opinions that there were insufficient staff

    to monitor guests and that cruise ship passengers are at a higher risk of falls than the

    general population are inadmissible; (6) Wankel’s opinion that Norwegian put sound

    quality and the safety of its performers over cruise passenger safety is inadmissible; (7)

    the legal conclusions contained in Wankel’s report are inadmissible; and (8) Wankel’s lay

    opinions about the subject CCTV footage are inadmissible. [ECF No. 97, pp. 11-16].

           But Plaintiff did not argue against those challenges in his brief opposition

    response. Instead, Plaintiff focuses solely on Wankel’s opinion that “the stage monitor


                                                 18
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 19 of 20




    should have been placed on the stage where it belonged rather than on the dance floor

    where it posed a tripping hazard for dancers such as Mr. KATZOFF.” [ECF No. 102, p.

    1].

                Under this scenario, Plaintiff’s arguments about Wankel’s other opinions are

    abandoned and the Court finds those so-called opinions to be inadmissible. See GolTV,

    Inc. v. Fox Sports Latin America Ltd., 277 F. Supp. 3d 1301, n. 7 (S.D. Fla. 2017) (noting that

    when a party fails to respond to an argument in a responsive brief, the argument can be

    considered abandoned); Balbin v. Concepcion, 411 F. Supp. 3d 1340, 1361 (S.D. Fla. 2019);

    Kuber v. Prudential Ins. Co. of Am., No. 19-80151-CIV, 2019 WL 7899139, at *4 (S.D. Fla. May

    31, 2019); Jones v. Bank of Am., N.A., 564 F. App’x 432, 434 (11th Cir. 2014) (quoting Hudson

    v. Norfolk S. Ry. Co., 209 F. Supp. 2d 1301, 1324 (N.D. Ga. 2001)); Cardwell v. Auburn Univ.

    Montgomery, 941 F. Supp. 2d 1322, 1329 (M.D. Ala. 2013) (granting in part motion to

    dismiss after the plaintiff effectively conceded an argument by failing to respond to it in

    the responsive brief).

          IV.      Conclusion

                For the reasons discussed above, the Undersigned respectfully recommends that

    Judge Cooke grant NCL’s Motion to Strike/Daubert Motion to Exclude Plaintiff’s Expert

    Witness, Edward Wankel.

          V.       Objections

                The parties will have fourteen (14) days from the date of being served with a copy


                                                    19
Case 1:19-cv-22754-MGC Document 120 Entered on FLSD Docket 04/19/2021 Page 20 of 20




    of this Report and Recommendations within which to file written objections, if any, with

    United States District Judge Marcia G. Cooke. Each party may file a response to the other

    party’s objection within fourteen (14) days of the objection. Failure to file objections

    timely shall bar the parties from a de novo determination by the District Judge of an issue

    covered in the Report and shall bar the parties from attacking on appeal unobjected-to

    factual and legal conclusions contained in this Report except upon grounds of plain error

    if necessary in the interest of justice. See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140,

    149 (1985); Henley v. Johnson, 885 F.2d 790, 794 (11th Cir. 1989); 11th Cir. R. 3-1 (2016).

            RESPECTFULLY RECOMMENDED in Chambers, in Miami, Florida, on April 19,

    2021.




    Copies furnished to:
    The Honorable Marcia G. Cooke
    All counsel of record




                                                  20
